Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
	Authorization for this examiner’s amendment was given in a telephone interview with Stephen Terrile on 4/2/2022. During the telephone conference, applicant’s representative has agreed and authorized the examiner to further amend claims 1, 8, 15 on the amendment dated 4/26/2022.
Claims
1. (Currently Amended) A computer-implementable method for authorizing access to a system, the method comprising: 
storing a user-defined index value corresponding to an index value position in a stored password string; 
comparing a first character string with the stored password string; 
authorizing access to the system if the first character string matches the stored password string; 
if the first character string does not match the stored password string, then
permitting entry of N additional character strings for comparison with the stored password string, when each character of the first character string matches each corresponding character of the stored password string with an exception of a character at the index value position, and when the character at the index value position of the first character string is a single-digit integer value N, wherein the stored password string and the first character string including the exception are the same length.

8. (Currently Amended) An application server having restricted access, the application server comprising: 
a memory storing a password string, an application, and a user-defined index value corresponding to an index value position in the password string; 
a network interface, coupled to a network, and configured to communicate with a remote network node; 
a processor, coupled to the memory and the network interface, and configured to 
compare a first character string received from the remote network node to the password string, 
authorize access to execute the application if the first character string matches the password string, 
if the first character string does not match the stored password string, then 
permit entry of N additional character strings, from the remote network node, for comparison with the stored password string, when each character of the first character string matches each corresponding character of the stored password string with an exception of a character at the index value position, and when the character at the index value position of the first character string is a single-digit integer value N, wherein the stored password string and the first character string including the exception are the same length.

15. (Currently Amended) A non-transitory, computer-readable storage medium embodying computer program code, the computer program code comprising computer executable instructions configured for: 
storing a user-defined index value corresponding to an index value position in a stored password string; comparing a first character string with the stored password string; 
authorizing access to a system if the first character string matches the stored password string; 
if the first character string does not match the stored password string, then 
permitting entry of N additional character strings for comparison with the stored password string, when each character of the first character string matches each corresponding character of the stored password string with an exception of a character at the index value position, and when the character at the index value position of the first character string is a single-digit integer value N, wherein the stored password string and the first character string including the exception are the same length.

Claims 1-19 are allowed.
No reason for allowance is needed as the record is clear in light of applicant's most recent arguments/amendment. See MPEP 1302.14(1). According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (e) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R TURCHEN whose telephone number is (571)270-1378. The examiner can normally be reached Monday-Friday: 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 571-270-5002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES R TURCHEN/Primary Examiner, Art Unit 2439